Title: Thomas Jefferson to Benjamin Rush, 21 January 1812
From: Jefferson, Thomas
To: Rush, Benjamin


          
                  Dear Sir 
                  Monticello. Jan. 21. 12.
          
		  As it is thro’ your kind interposition that two old friends are brought together, you have a right to know how the first approaches are made. I send you therefore a copy of mr Adams’s letter to me & of my answer. to avoid the subject of his family, on which I could say nothing, I have written him a rambling, gossiping epistle which gave openings for the expression of sincere feelings, & may
			 furnish him ground of reciprocation, if he merely waited for the first declaration; for so I would construe the reserve of his letter.
			 in
			 the course of the spring I can have a good occasion of writing to him again, on sending him a law case of Livingston against myself, which having been dismissed out of court, for want of jurisdiction, remains unexplained to the world. this explanation I shall print for my own justification; and a copy may
			 not be unamusing to one who is himself a profound lawyer.
		   ever affectionately yours
          
            Th:
            Jefferson
        